COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
JAMES DAVIS,
 
                            Appellant,
 
v.
 
LOIS LANE,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00379-CV
 
Appeal from the
 
210th District Court
 
of El Paso County, Texas
 
(TC#2003-3001)




 
M
E M O R A N D U M    O P I N I O N
Pending before the Court is appellant=s motion to dismiss this appeal.  Appellant has complied with the requirements
of Rule 42.1.  Tex. R. App. P. 42.1. 
The Court has considered this cause on appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.